Hughes, J., (after stating the facts). Does the statute make the railroad liable? Section 6263 of Sandels & Hill’s Digest governs this case, and is as follows: “Section 6263. Wherever any railroad corporation has constructed or shall hereafter construct a railroad across any public road or highway of this state, now established or hereafter to be established, such railroad corporation shall be required to so construct such railroad crossing, or so alter the roadbed of such public road or highway, that the approaches to the railroad bed, on either side, shall be made and kept at no greater elevation or depression than one perpendicular foot for every five feet of horizontal distance, such elevation or depression being caused by reason of the construction of said railroad; provided, wherever there may be a cut of sufficient depth in the roadbed of any railroad at the crossing of any public road or highway, such railroad may be. crossed by a good and safe bridge, to be maintained in good repair by the railroad company or corporation owning or operating such railroad.” It seems clear to us that the statute makes the railroad liable where the railroad crosses the county road, and not where the county road crosses the railroad. This is the unambiguous language of the statute. The legislature probably might make the railroad liable in such a case; we do not find that it has done so. The judgment is affirmed.